Citation Nr: 1028899	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-38 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hearing loss disability of 
the right ear.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968 
with additional service in the Air Force Reserves until January 
2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board remanded the case in July 2009 for further development 
and adjudicative action.  The case has been returned to the Board 
for further appellate action.  The Board notes that all of the 
development directed in the July 2009 remand has been completed.  
The Board also notes that while the case was in remand status, 
the Veteran's appeal for service connection for tinnitus was 
resolved by a May 2010 rating decision granting service 
connection for tinnitus.   


FINDING OF FACT

The Veteran's current right ear hearing loss disability is 
etiologically related to his noise exposure during active duty 
and his service in the Reserves.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
right ear hearing loss disability are met.  38 U.S.C.A. §§ 101, 
106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).



Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
active duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 
2002); 38 C.F.R. §§ 3.6, 3.303.

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection 
for hearing loss disability of the right ear because it is 
related to his noise exposure during his active air service and 
his service in the Air Force Reserves coincident to his duties as 
a jet aircraft mechanic and a crew member on C-130 aircraft. 
After careful consideration of all of the evidence, the Board 
finds that service connection for right ear hearing loss 
disability is warranted.
The Veteran's DD 214 indicates that he served as an aircraft 
maintenance specialist, which is an occupational specialty 
consistent with his reports of noise exposure.  
The Veteran's service treatment records indicate that the 
Veteran's hearing was tested at induction during February 1964.  
Relevant pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000

5
5
5
5

The Veteran's right ear hearing at separation during March 1968 
was also tested.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ


1000
2000
3000
4000

0
0
0
5

The Board notes that various audiograms dated from June 1983 to 
January 2002, conducted during the Veteran's Reserve service, 
indicated normal hearing for VA purposes.  Additionally, the 
Veteran indicated on a self-reported history dated in July 2000, 
in the context of a hearing conservation examination, that he had 
no hearing loss of any kind. 

The Veteran was afforded a VA examination during May 2005.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
40







These results establish the presence of right ear hearing loss 
disability.  The Veteran indicated that he had been exposed to 
noise during active duty and during his time in the Reserves with 
periodic recreational noise exposure.  The examiner indicated 
that the Veteran's right ear hearing loss was not related to 
active service as his separation examination indicated normal 
hearing.

The Veteran was afforded an additional examination during 
December 2009.  The Veteran indicated that he had been exposed to 
noise during his active air service and his reserve service and 
denied occupational and recreational noise exposure.  The Veteran 
indicated that the hearing loss was gradual and that beginning in 
approximately 2000 he was unable to pass the hearing tests on his 
examinations in the Air Force Reserves.  The examiner observed 
that there had been no significant threshold shifts in the 
Veteran's hearing between induction and separation from active 
service.  Based on the length of time between active duty during 
1968 and the Veteran's statement concerning when he first noticed 
hearing loss, the examiner indicated that the Veteran's right ear 
hearing loss was not caused by or a result of acoustic trauma 
during active service.  However, the examiner also stated that 
the pattern of the Veteran's right ear hearing loss is consistent 
with noise-induced hearing loss.

The Board notes that the foregoing medical opinions do not 
address whether the Veteran's right ear hearing loss disability 
is etiologically related to noise exposure during the Veteran's 
Reserve service.  

The Board has determined that the evidence satisfactorily 
establishes that the Veteran was subjected to excessive noise 
during active duty and during his service in the Reserves.  The 
evidence does not satisfactorily establish that the Veteran had 
any other excessive noise exposure.  The medical evidence shows 
that the hearing impairment in the Veteran's right ear is 
consistent with noise-induced hearing loss.  Moreover, the 
Veteran has already been granted service connection for left ear 
hearing loss disability and tinnitus on the basis of excessive 
noise exposure during service.  Therefore, the Board concludes 
that the Veteran's right ear hearing loss disability is also 
attributable to his excessive noise exposure during active 
service and his Reserve service. 


ORDER

Entitlement to service connection for hearing loss disability of 
the right ear is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


